Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the ECU" in line 20.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation "the ECU" in line 22.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the ECU" in line 25.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 3-8, 11-16 and 19-23 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-9, 11-13, 16-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang, US PGPub 2010/0332732, in view of Lee US PGPub 2004/0186946, further in view of Mann, US PGPub 2003/0163681.
With respect to claim 1, Chiang teaches a method of managing data in an electronic control unit of a vehicle having volatile and non-volatile memory, the method comprising the steps of: 
determining whether a table of contents is stored on the non-volatile memory, in par. 22; and if a table of contents is stored on the non-volatile memory: 
retrieving the table of contents from the non-volatile memory including a plurality of entries, each respective entry including a respective address in the non-volatile memory at which respective data associated with the respective entry is stored, in par. 22 and par. 26, where the disclosed mapping information is mapped to the claimed table of content; 
in response to receiving one or more requests associated with a first entry of the plurality of entries, in par. 21,
Chiang fails to disclose loading first data associated with the first entry from a first address in the non-volatile memory to a second address in the volatile memory. Lee discloses this in par. 36. Lee further teaches  
storing the second address in the first entry of the plurality of entries of the table of contents, wherein the one or more requests originates from application code of the electronic control unit, in par. 36; 
Chiang and Lee fail to teach if a table of contents is not stored on the non-volatile memory:  creating the table of contents, including:  in response to a plurality of entry creation requests originating in the application code of the electronic control unit, creating a respective entry in the table of contents for each of the plurality of entry requests, and assigning a respective address in non-volatile memory to the respective entry in the table of contents. Mann teaches this in par. 44 and fig. 3, e.g., if the flash memory 40 does not have valid external memory setup data 29, the program branches to process block 58 uses of the external memory setup data 29 to build a full translation table 498 for the MMU in RAM 38, par. 46; fixed addresses of the flash memory 40, and thus the predetermined translation table 48 is, in fact, composed in the third column of arbitrarily selected values, para 40; Assuming that the external memory setup data 29 has not yet been loaded into the memory interface 35, as will normally be the case upon initial power-up, the program branches to process block 46 where the MMU 34 is initialized by presenting it with a predetermined translation table necessary before use of the cache 24 (par. 38).
Mann further teaches when a command is received from an application executed by the ECU, adding an entry to the table of contents, and saving the entry in the non-volatile memory only when there is enough time to complete the saving process uninterrupted, in par. 46, where a program builds the translation table. 
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify the memory system in a portable electronic device having volatile and non-volatile memory of Chiang, with Lee, providing the benefit of mapping format and file system of the flash memory subsystem 14 are independent of the physical structure of the flash memory 6 (see Lee, para 0036). Further, It would have been obvious to one of ordinary skill in the art before the earliest effecting filing date of the claimed invention to modify the memory system in a portable electronic device having volatile and non-volatile memory of Chiang and Lee, with Mann, providing the benefit of allowing embedded processor to work with any kind of external memory or wide variety of external memory, by composing a predetermined translation table as a prelude to using the cache (see Mann, par. 40), to allowing an embedded processor to be used flexibly with a wide variety of different external memory types (par. 7) that involves memory setup data read from external source during booting process (par. 8).
With respect to claim 3, Lee teaches the method of claim 1, the method further comprising: determining free space on the non-volatile memory; and determining an address of the free space for assigning to an entry in the table of contents, in par. 5. 
With respect to claim 4, Mann teaches the method of claim 1, wherein determining whether the table of contents is stored on the non-volatile memory includes determining whether a version of the table of contents is stored on the non-volatile memory in response to an initialization request that specifies the version of the table of contents, the initialization request originating in the application code of the electronic control unit, in pars. 38 and 44-46.
With respect to claim 5, Mann teaches the method of claim 1, the method further comprising the steps of: in response to one or more initialization requests, originating in the application code of the electronic control unit, for each respective entry of the plurality of entries in the retrieved table of contents: loading respective data associated with the respective entry from the non-volatile memory to a respective address in the volatile memory, and storing the respective address in the respective entry of the plurality of entries of the table of contents, in pars. 38 and 44-46. 
With respect to claim 8, Mann teaches the method of claim 1, the method further comprising the steps of: in response to a request to load data from volatile memory to non-volatile memory, the request originating in the application code of the electronic control unit: determining a hardware type of the non-volatile memory, and writing to the non-volatile memory in accordance with the hardware type of the non-volatile memory, in pars. 12-14.
Claims 9, 11-13 and 16 are a computer readable-storage medium that correspond to the method of claims 1, 3-5 and 8, and are rejected using similar logic.
Claims 17 and 19-21 are a vehicle that corresponds to the method of claims 1 and 3-5 and are rejected using similar logic.
Claims 6-7, 14-15 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang, Lee and Mann as applied to claims 1, 9 and 17 above, and further in view of Call, US Patent 8,793,429.
With respect to claim 6, Chiang, Lee and Mann teach the limitations of the parent claim but fail to teach claim 6.  Call teaches the method of claim 1, the method further comprising the step of, in response to one or more shutdown requests, loading data associated with selected entries of the table of contents from the volatile memory to the non-volatile memory, in col. 2, lines 61-67. 
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of the claimed invention, to modify the memory system in a portable electronic device having volatile and non-volatile memory of Chiang, Lee and Mann, with Call, providing the benefit of expediting servicing of memory access commands (see col 4, line 54), to address delays in loading mapping table during memory access (col 2, lines 6-10).
With respect to claim 7, Call teaches the method of claim 6, the method further comprising the step of, further in response to the one or more shutdown requests, selecting only the entries of the table of contents that have been first loaded from non-volatile memory to volatile memory to be loaded back from the volatile memory to the non-volatile memory, in col., 2, lines 61-67, and col. 3, lines 50-64. 
Claims 14-15 are a computer readable-storage medium that correspond to the method of claims 6-7, and are rejected using similar logic.
Claims 22-23 are a vehicle that corresponds to the method of claims 6-7 and are rejected using similar logic.

Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. Applicant argues on pages 8-9 that the cited references fail to teach “saving the entry in the non-volatile memory only when there is enough time to complete the saving process uninterrupted,” as claimed in the amended independent claims. Chiang teaches this limitation, in par. 46, as detailed above. Note that the claim contains no limitation pertaining to what happens when there is not enough time. Accordingly, the Chiang reference, which always completes the saving process, discloses the limitation. 
Applicant’s amendment necessitated a new rejection under 35 USC 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136